Exhibit 10.01

MATCHING CONTRIBUTION AMENDMENT

TO THE

MEDIA GENERAL, INC., SUPPLEMENTAL 401(k) PLAN

Media General, Inc. (the “Company”), hereby adopts the following amendment to
the Media General, Inc., Supplemental 401(k) Plan (the “Plan”), effective
January 14, 2009, pursuant to action taken by the Executive Committee of the
Board of Directors of the Company on this date.

A new paragraph is added at the end of Section 5.03 of the Plan, Matching
Contributions, which shall read as follows:

Notwithstanding the foregoing provisions of this Section 5.03, no Matching
Contributions shall be made by the Company or credited under the Plan for the
period beginning on the first day of the Company’s first full payroll period
starting on or after April 1, 2009, and ending with the last pay period that
begins prior to December 31, 2009.

 

/s/ James F. Woodward, Vice President

James F. Woodward, Vice President   Date:   January 14, 2009     January 14,
2009